Citation Nr: 0733443	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-00 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  

2.  Entitlement to service connection for claimed multiple 
substance abuse as secondary to innocently acquired 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran had honorable service on active duty from October 
1972 to April 1975.  The Board is aware that the veteran's DD 
214 indicates that the veteran was retained in service 163 
days for the convenience of the government.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the RO.  

Following the veteran's testimony before the undersigned 
Veterans Law Judge (VLJ) in a hearing at the RO in June 2005, 
the Board remanded the case back to the RO for further 
development for additional development of the record.  

The issue of service connection for an innocently acquired 
psychiatric disorder is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  




FINDING OF FACT

The currently demonstrated multiple substance abuse is not 
shown to have been caused or aggravated by an innocently 
acquired psychiatric disorder.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
multiple substance abuse that is proximately due to or the 
result of a service-connected innocently acquired psychiatric 
disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in November 2002 and December 2005 letters.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

At the same time, the VCAA notification does not require an 
analysis of the evidence already contained in the record and 
any inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed April 2003 rating decision.  
However, as indicated hereinabove, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claims and assist him in 
developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the June 2007 Supplemental 
Statement of the Case, the RO notified the veteran of the 
evidence necessary to establish both disability ratings and 
effective dates in compliance with these requirements.  Id.   

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.  

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.  

The veteran's service medical records are devoid of 
complaints and findings of an innocently acquired psychiatric 
disorder or substance abuse.  However, the Board is aware the 
veteran's personnel file shows that he was punished under 
Article 15 of the Uniform Code of Military Justice for 
possession of marijuana in January 1973.  

Subsequent to service, in a May 1980 VA medical facility 
record, the veteran reported being depressed.  He felt his 
depression was due to his alcohol and drug usage.  

In June 2003, the veteran was seen at a VA facility seeking 
mental health treatment.  He reported having difficulties 
after an incident in service when he was falsely accused of a 
crime while stationed in Germany.  He was charged with the 
crimes of rape and sodomy against a German national.  

As the charges were filed close to his time of discharge, he 
was told to either re-enlist or be sent to a German prison 
until his trial.  He was acquitted, but remained with the 
other defendants during the trial.  The false accusations and 
trial caused him much embarrassment.  

The veteran was discharged upon his return to the States and 
decided to join the National Guard.  The National Guard 
recruiter commented on his period of incarceration as noted 
in the DD 214 and the veteran reported that he continued to 
feel "victimized" by the false accusations.  

After leaving the service, the veteran reported that he 
continued to feel ashamed and embarrassed by the events that 
occurred in Germany and as a result got into legal trouble in 
the States which led to his incarceration.  

He reported that the events in Germany derailed his life.  He 
reported that he thought about the events in Germany daily 
and as a result felt depressed.  He felt hopeless.  He 
reported having low self esteem and problems with 
relationships.  His sleep was impaired. He self isolated from 
others and reported that he was skeptical of people.  He 
denied suicidal ideation or intent.  He reported feeling 
hopeless and as a result engaged in destructive behavior like 
smoking marijuana and drinking alcohol.  

He felt like he had no one to comfort him.  He wanted to gain 
control over his life and "feel like somebody."  He had a 
history of excessive alcohol use.  He reported participating 
in a VA inpatient treatment program for alcohol abuse in 
1980.  He reported that now he drank minimally just to "calm 
his nerves."  He also reported that he smoked marijuana at 
times, even though he knew it wasn't in his best interest.  

His mother died when he was an infant and he was raised by 
his father and aunt and later stepmother.  He was married and 
divorced twice.  His first marriage ended just before the 
incident in Germany, and he attributed this to their being 
young and his absence as a result of being in the military.  
His second marriage ended in 2000 when he was sent back to 
prison.  He had two grown children, but had no contact with 
them because he "had nothing to give them."  

Since being released from prison, the veteran had been living 
in a shelter looking for work without success.  He had a 
chauffer's license and worked as such before he went to 
prison.  He reported the chauffer position was his best job; 
but, he had been unable to reacquire his commercial license 
since being released from prison.  

On examination, the veteran noted to be polite and 
cooperative.  His grooming was adequate and his eye contact 
was fair.  Speech was normal.  His mood was described as 
"moody."  He appeared depressed and strongly acknowledged 
feeling "down."  His thought process was goal directed and 
he had no overt delusional material, although he reported 
that he sometimes felt as if everyone knew about his 
imprisonment.  

The veteran was diagnosed with chronic adjustment disorder 
with depressed mood.  The examiner noted he focused on events 
from Germany and its impact on his life.  He reported that he 
would be interested in treatment that would help with his 
mood, self-esteem, quality of relationships and potential 
success for the next phase of his life.  

In a November 2003 Social Security Administration 
determination record, the examiner noted that the veteran was 
diagnosed with major depression and chronic adjustment 
disorder.  The examiner commented that the veteran's symptoms 
had improved with medication.  The examiner noted the onset 
of the depression began in 1975 after the veteran was falsely 
accused of rape and sodomy while on active duty service in 
Germany.  

An October 2004 Social Security Administration determination 
record confirmed the veteran's major depressive disorder.  
The veteran repeated that his depression onset as a result of 
being falsely accused of rape and sodomy during service in 
Germany.  On examination, the veteran revealed a history of 
longstanding and ongoing depression with some anxiety.  

The veteran's speech revealed self-pity, inadequacy, feelings 
of worthlessness, helplessness, and failure.  There was no 
evidence of perceptual disturbances, hallucinations or 
delusions.  He reported having sleeping impairments, reduced 
energy and fatigue.  

From November 2003 to May 2005 the veteran was seen numerous 
times in the VA medical facility for treatment for his 
psychiatric disorder.  In a May 2005 VA medical facility 
mental health treatment record, the examiner opined that the 
veteran's psychological condition and current symptoms were 
likely related to the traumatic incident of being wrongfully 
imprisoned during service.  This wrongful imprisonment in 
service continued to affect his ability to function in 
multiple areas of his life.  

The examiner noted that the veteran's depression seemed to be 
present most of the time despite medication to manage 
symptoms.  Additionally, the examiner noted that the 
traumatic event in service had impaired the veteran's ability 
to work.  

During an August 2006 VA examination, the veteran reported 
the history of events that led to his psychiatric disorder.  
He reported that while stationed in Germany, two weeks prior 
to his discharge, he was picked out of a line-up of other 
soldiers and accused of rape and sodomy of a German woman.  
He was confined to a military stockade for three weeks and 
given the choice to re-enlist with the military or be sent to 
a German prison.  

The veteran re-enlisted and was kept incarcerated in the 
military stockade for 163 days until being acquitted of the 
crimes.  He described great distress and horror at having to 
live under the daily knowledge that he was falsely accused.  
Since that time, he constantly felt an injustice had 
permeated all aspects of his life.  He felt this false 
accusation was the root cause of his history of substance 
abuse problems, later incarcerations, and his current mental 
health issues.  

The veteran did acknowledge being cited with an Article 15 
for marijuana use prior to leaving for Germany.  He denied 
other problems with his behavior or mental health issues 
prior to his time in service.  

A careful review of the medical records revealed a similar 
report of the veteran's history.  The veteran reported a 
history of feeling shame and embarrassment due to this false 
accusation as well as concerns about future false 
accusations.  The veteran also had a history of substance 
abuse and incarcerations began as he felt he was unable to 
escape the reputation of the accusations of his military 
service.  

The veteran consistently reported symptoms including 
depressed mood, sleep disruption, chronic anhedonia, feelings 
of hopelessness and helplessness, and a lack of desire for 
social contact.  

The veteran also reported certain symptoms indicative of PTSD 
including intrusive thoughts about his experiences being 
incarcerated and distressing dreams about being locked away 
in a dark hole, from which he awakens in night sweats and 
feeling anxious.  He also reported some avoidance symptoms, 
including diminished interest in activities and feelings of 
detachment from others.  

The examiner noted that there was no clear evidence of 
hyperarousal symptoms and as such the veteran did not meet 
the criteria for PTSD.  

The veteran did report that his depressive symptomatology 
began soon after his return from Germany and that he began 
drinking alcohol and smoking marijuana in order to help him 
forget about his wrongful imprisonment.  He was socially 
isolated and spent most of his time alone in his apartment.  
He described no symptoms of anxiety or reported no recent 
inappropriate behaviors.  He had been sober since completing 
a substance treatment program in 2003 and reported having 
multiple incarcerations for various crimes, though reported 
no other post-military stressor which might have accounted 
for his current symptoms.  

The veteran was raised by his father and grandparents, his 
mother died when he was an infant.  A history of behavioral 
problems as a child was denied.  He had been married and 
divorced twice and had two adult children, with whom he had 
no contact.  He had no interest in leisure activities or 
difficulties with activities of daily living (ADLs).  

The veteran was noted to have last worked as a chauffeur in 
1998.  He attempted to work with the CWT program in order to 
assist him with obtaining his CDL driver's license.  However 
he discontinued participation in this program.  

Following his experiences in the military, the veteran 
reported a history of multiple incarcerations for accusations 
of rape, burglary and assault.  He attributed his history of 
substance abuse and crime to his problems in the military.  

The veteran had lived in a basement room in a home owned by a 
local church since 2003.  He paid fifty dollars a month in 
rent and hoped to continue this arrangement, although he had 
concerns about being asked to leave.  

The veteran was casually dressed.  He made infrequent eye 
contact with the examiner.  His mood and affect were 
depressed.  He denied suicidal or homicidal ideation.  His 
thought process was logical and goal directed.  His insight 
and judgment were fair.  

The veteran was diagnosed with major depressive disorder.  
The examiner noted the consistency of the reported history of 
symptoms and opined that it was at least as likely as not 
that the veteran's current mood related issues were connected 
to his time incarcerated when he was in the service.  

In a March 2007 addendum, the VA examiner noted that the 
veteran clearly reported ongoing feelings of distress, anger, 
and problems with self-image as related primarily to his 
experiences during the military.  

The examiner opined that, while there might be other 
substantial influences on the veteran's depressive disorder, 
there was a link between the veteran's consistent report of 
his military experiences and his current depressive disorder.  

The VA examiner stated it was more difficult to discern the 
causes of the substance abuse problems and noted that the 
veteran acknowledged a history of marijuana abuse prior to 
his involvement with his incarceration in the military, which 
indicated some predisposition for substance abuse problems.  

The examiner concluded that it would be pure speculation to 
conclude the veteran's history of substance abuse was 
secondary to his depressive disorder.  

In the present case, the Board notes that the evidence of 
record does not substantiate a causal relationship between 
any current innocently acquired psychiatric disorder and his 
claimed multiple substance abuse.  The evidence of record 
shows that the veteran only demonstrated findings consistent 
with primary substance abuse in service and during years 
immediately thereafter.  

In addition, the Board observes that the March 2007 VA 
addendum examination in which the examiner concluded that it 
would be pure speculation to conclude the veteran's history 
of substance abuse was secondary to his depressive disorder.  

Presently, there is no medical evidence to support the 
veteran's lay assertions relative to secondary service 
connection, as related in the June 2005 hearing or various 
other written statements.  

While the veteran is certainly competent to testify to 
symptoms capable of lay observation, he has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  

Accordingly, his lay opinion cannot constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim 
in this regard.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).  

Accordingly, secondary service connection for multiple 
substance abuse is denied.  



ORDER

Service connection for multiple substance abuse on a 
secondary basis is denied.  



REMAND

As noted, the veteran consistently relates the onset of his 
psychiatric problems to being falsely accused and prosecuted 
for crimes during his period of active service in Germany.  

The Board observes that in both the August 2006 VA 
examination and March 2007 addendum, the examiner opined that 
it was at least as likely as not that the veteran's current 
mood related issues were connected to his time incarcerated 
when he was in the service.  

The Board observes that records of the veteran's asserted 
incarceration have not been associated with the claims file.  
In this regard, the Board notes a December 2006 memorandum 
from the U.S. Army Trial Defense Service indicating that the 
agency would not maintain records of the veteran's asserted 
incarceration.  

The agency advised, however, that such records might be 
obtained through the veteran's unit of command in Germany.  
Thus, the Board finds that the RO should make another attempt 
to obtain these records.  

Accordingly, this matter is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed 
innocently acquired psychiatric disorder 
since service.  Based on the response, 
the RO should undertake all indicated 
action to obtain copies of all clinical 
records from any previously un-identified 
treatment source.  The veteran should 
also be informed that he can submit 
evidence to support his claim.  

2.  The RO should make another attempt to 
secure records through the official 
channels, to include the veteran's unit 
of command in Germany, in order to 
confirm the veteran's assertions of being 
charged and prosecuted for crimes while 
serving in Germany.  The requests and 
responses thereto should be documented in 
the claims file.  

3.  After completion of the above 
development, the veteran's claim of 
service connection for an innocently 
acquired psychiatric disorder should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Then if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  








 Department of Veterans Affairs


